Citation Nr: 0433199	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1975 to February 
1976 and from July 1976 to July 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at the RO in October 2004.   A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for bronchial 
asthma.  In particular, he alleges that his symptoms have 
worsened since his last VA examination and that he has 
increased his inhaler therapy.

The veteran underwent VA respiratory examinations in July 
2002 and in January 2003, however, both reports reflect that 
the claims folder was not available for review prior to the 
examinations.

The fact that the July 2002 and January 2003 VA examinations 
were conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2004).  ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.")  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Furthermore, on the July 2002 VA examination, the examiner 
indicated that the veteran primarily used his inhaler at 
night when trying to sleep and that his nighttime symptoms 
were likely due to airway obstruction and possible sleep 
apnea.  The examiner did not clarify whether the veteran 
actually had sleep apnea and the presence of this disorder 
should be clarified on further VA examination.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should arrange for the 
veteran to undergo a VA pulmonary 
examination to determine the extent and 
severity of the veteran's bronchial 
asthma. The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination and the examiner 
should note that the claims file was 
reviewed. All indicated studies, 
including pulmonary function testing, 
should be performed and all findings 
should be reported in detail. The 
examiner should ensure that the pulmonary 
function testing is interpreted precisely 
in the terms called for under the current 
provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6602. All findings should 
be reported in detail.

In addition to completing all inquiries 
on the examination worksheet, the 
examiner is requested to determine 
whether the appellant's asthma requires 
daily use of systemic (oral or 
parenteral) high dose corticosteroids, 
immuno-suppressive medications, at least 
three courses of systemic corticosteroids 
per year, daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The 
examiner should also specifically comment 
on the July 2002 VA examiner's opinion.  
A complete rationale for all conclusions 
should be provided.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record. If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto. The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




